Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Appeal Brief
In view of the appeal brief filed on 8-24-21, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792        
                                                                                                                                                                                                
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A system for performing an opening the a structure ….”. It appears that it should state “A in a structure…”   Appropriate correction is required.
It seems that “wherein…” clause should be included in claims 13 and 21, first line of step c., before the phrase “the laser beam shot pattern.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 11, it is unclear how the nubs can be properly oriented if the astigmatic axis is determined after the cornea incision is made and the lens removed since cornea removal is based on use of the nubs being properly oriented using the astigmatic axis (see para. [0042] of the USPG Pub. version of the instant specification). 

Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
MPEP 608.01(n)(III) states the following:
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias USPAN 2016/0089271 with Wikipedia Lens (anatomy) Feb. 2014 cited as evidence. For claims 1, 13 and 21, Zacharias teaches the use of a laser (para. [0011], element 4, (fig. 1) generating an therapeutic beam 814 (fig. 5), using a scanner 50 (fig. 1) that provides data identifying the position of the astigmatic axis of the eye by recording a corneal astigmatism axis and for generating a laser shot pattern (e.g. fig. 7a through 8c) to the anterior capsule para. [0044] provide a capsular shaping relative to . 

In regards to these parameters Zacharias shows in figure 7c a similar shaped nubs (620, 622) as Applicants (2401, 2402) figures 1A to 2B. 
                          Zacharias                                            Gray (Applicant)                                  
     
    PNG
    media_image1.png
    292
    304
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    511
    493
    media_image2.png
    Greyscale


In Applicants figure 2A, the nub is depicted nearly proportionally to that shown in figure Zacharias 7C, in terms of the distance from the circular pattern that the nubs protrude towards the center of the pattern and the width of the base (i.e. the distance between where the nub pattern meets the circular laser pattern portion on opposing sides of the nub).  Using Applicants coined terminology, perhaps Applicant shows a bit more “depth”, less “sweep”, but nevertheless similar in shape and close in size.  The 0 sweep shown by Applicant. Thus, the Zacharias figures appear to show what Applicant terms as “sweep”,  to be in Applicant’s claimed range of 5 0 to 35 0. 

Furthermore, Zacharias’s figures Fig. 7c (below) shows that the nubs are depicted proportionally as about .3 - .4 mm in “depth” relative to the diameter of an average adult lens (and corresponding incision) of roughly 10 mm.
From Wikipedia Lens (anatomy).
In the adult, the lens is typically circa 10 mm in diameter and has an axial length of about 4 mm, though it is important to note that the size and shape can change due to accommodation and because the lens continues to grow throughout a person's lifetime

Figure 7c is scaled approximately 1 cm = 1 mm of lens tissue. Thus .3 -.4 cm equals about .3-.4 mm in actual practice. The 10 mm rough estimate as an average person. Wikipedia notes the lens can be larger, Zacharias notes the lens material removed can be smaller (5-8 mm) diameter. For proportion calculation purposes, doubling the estimated incision size results in measured depths of .6 to .8, halving it brings it down to .15 mm to .2 mm, both measurements above the lower value of .1 mm for Applicant’s range. 

    PNG
    media_image3.png
    1005
    926
    media_image3.png
    Greyscale

Similarly, the filet depicted in 7c of Zacharias is also about .3 to .4 mm for an average adult human lens capsule as demonstrated below.

    PNG
    media_image4.png
    840
    821
    media_image4.png
    Greyscale


Thus, the drawings seem to convey to one of ordinary skill at least one embodiment proportioned and size to be relative to the lens/incision within Applicant’s recited ranges. However, patent drawings are no longer required to be proportional as they once were and thus the examiner is not relying on the drawing proportionality to be precise but most a close representation of what Zacharias is conveying to the reader.  If so, the examiner would be arguing that Zacharias anticipates the claims based upon the figures. However, recognizing the proportions are part of the disclosure, one of ordinary skill in the art in implementing the Zacharias nub generating laser pattern for marking the astigmatic axis, would likely use the nub shapes shown by Zacharias, and adjust the   in viewing the alignment.  As demonstrated above, in examining the lower and upper limits set by Applicant, by the examiner above, what Applicant insists as a “very narrow range”, actually covers the entire useful range. It extends from the small barely visible size, to where the nubs are readily visible and any larger of a “depth” does not appear to indicate alignment any better. The fact that Applicant has defined the nub dimensions using a 2 dimensional quasi polar coordinate system using “depth”, a length along a radial axis, a “sweep” using an angular value and a “fillet” using a length value with in system, one could describe the same dimensional limits using a Cartesian coordinate system in terms of a nub center length, a width corresponding to the same nub. Describing the same nub using a different set of parameters does not change the fact that it is describing the nub, nor is it patentable. One can determine the range of useful nub dimensions empirically without using the terminology coined by Applicant for defining depth, sweep and fillet.  The examiner considers applying a new set of parameters and defining ranges for dimensions for to the dimensions of nubs found to useful is merely describing latent properties of the nubs 
Moreover, Applicant has not demonstrated any unexpected results as discussed with regard to claim 6 below. 

For claims 2 and 14, the nubs can indicate the astigmatic axis as shown in fig. 7c element 604 (e.g. para. [0080]).
For claims 3 and 15, the nubs are stated as being at 0 degrees relative to the astigmatic axis and thus are within 5 degrees of the astigmatic axis. See fig. 7c element 604 (e.g. para [0080]). 

For claims 5 and 17, the sweep depicted in figure 7C of Zacharias seems to be 10 degrees or less and allow for a qualitative alignment with a toric IOL and the nubs (figures 9A and 9B). Furthermore, Zacharias suggests that the shapes of flaps (618 and 616) are variable (art recognized variables) in para. [0078] and changes in size/proportion or shape would be obvious (see MPEP 2144.04 (IV)) if Applicant specification does not disclose any criticality associated with the claimed depth, sweep and fillet ranges.
For claims 6 and 18, Applicant claims a resulting rim strength formed in the lens capsule from the application of the laser and shot pattern to the eye. The rim strength would seem to depend on the individual.  Therefore it is questionable as to how the system device may be further limited by a product by process limitation wherein the product is not positively claimed.  Nevertheless, the data in par. [0063]-[0065] of Applicant’s specification shows that a conventional type circular incision lacking nubs  as well as an incision that has nubs (that has parameters values outside of Applicant’s claim ranges) have the same capsular strength of about 180 mN. Adding nubs to a circular incision does not substantially weaken the rim strength. Thus a standard circular cut in a normal eye has a latent property capsular rim strength of about 180 mN. The rim strength of 180 mN is a latent property of known circular incision cuts. The discovery of a latent property of a known element is not patentable feature that defines over the known element. Furthermore, there is nothing in Zacharias to suggest the nubs that he generates would reduce the rim strength of a capsule incision from a standard circular 

For claims 7, 8,  9 and 19 follow the same logic as for claim 6 and again it is reasonable to conclude that in following the Zacharias disclosure, forming carefully adding numbs to an otherwise circular incision so that they will not tear (and in generally the same shape as applicant’s nubs) will retain the original 180 mN rim strength.
For claims 10 and 20, the astigmatic axis is induced in Zacharias. See para. [0012]. 
 For claim 11, the recitation of the astigmatic axis being determined after the removal of the lens is an intended use. The system is capable of being used to remove the lens and the astigmatic axis can be determined after the removal t Also. it seems that one may determine astigmatic axis following treatment to determine if the treatment reduced/corrected astigmatism (see para. [0006] of Zacharias. Moreover the claim makes no sense. If Applicant needs the shot pattern information prior to using the shot pattern in order to proper orient  the nubs on the eye prior to incising the cornea and 

For claim 22, see the alignment of marks 712 on toric IOL 408 with nubs 600 figures 9A and 9B.  

Response to Arguments
Applicant's arguments filed 8-24-21 have been fully considered but they are not persuasive. 
Page 9 of Applicant’s Appeal Brief states:
The examiner provides no basis, not even speculation, as to why it would have been obvious for one of skill in the art to select depth sweep and fillet to define the shape of the nub, from the numerous different parameters that in general define the shape of the nub and the intersection of the nub with the general curvature of the capsulotomy.


Firstly, the examiner disagrees with Applicant that either the prior art applied needs to explicitly teach or examiner needs to provide a teaching to “select depth, sweep and fillet to define the shape of a nub” if the prior art teaches the same nub that inherently meet Applicant’s “depth, sweep and fillet” claimed ranges, or if the examiner provides reasoning under KSR as to why one of ordinary skill would arrive at nub shape and sizes that would meet the parameter ranges in which Applicant chooses define them. Two identical objects are not patentably distinguished by the manner in which they are described.
Secondly, it is the examiner’s opinion that unless Applicant demonstrates some type unexpected results, other than unsupported allegations, the particular ranges of the 

Addressing Applicant’s arguments, Applicant first characterizes the fillet, depth and sweep (see item (3), Appeal Brief page 6) as a “very narrow and specific shape” for the nubs. The examiner has demonstrated above that although the ranges may be narrow in terms of the sizing (i.e. millimeters), Applicant’s ranges actually cover a significant portion of the sizes that would be useful to Applicant. As far as the shape, the claims do not actually specify a shape. They could be different from what Applicant shows in his figures which tend to look the same as Zacharias. There is no reason that Applicant’s parameters and ranges don’t include triangular shapes, with sharp (tear provoking) edges where the nub meets the circular pattern. However, Applicant only demonstrates generally smooth curves at the apex and at the circular incision portion junctions of the nubs which are very similar to Zacharias.  Since Applicant argues that Zacharias “teaches away” from the invention by suggesting other shapes may be used, 
Concerning Applicant’s arguments from the bottom of page 6 to page 7 of the Appeal Brief, admittedly, the examiner’s explanation of why Applicant’s parameters are considered result effective variables and the examiner’s reasoning under KSR in the final rejection, were not as clear as the examiner would have liked. However, such should be clarified above by the examiner’s use of figures and further explanation in the rejection restated above. Essentially, the examiner uses facts (Zacharias drawings and known average lens sizes) and common sense (visibility versus obtrusion analysis of the nubs) to what Zacharias conveys to one of ordinary skill. The examiner also discusses the shape (dimensions) of the nubs using different parameters than Applicant, for instance the width of the base, instead of the “sweep” to identify the distance between the nub-circle junctures using a parameter that describes the same thing and not relying upon Applicant’s specification (terminology) to establish obviousness. The examiner only uses Applicant’s terms when relating elements as “base width” to “sweep”. .Rather than reiterate the entire rejection, the examiner refers to Applicant the rejections above and will address of Applicants concerns in the next office action.



On page 9 of Applicant’s Brief, the Applicant criticizes Zacharias  in that is void of any discussion regarding (i) the radius of the nubs, (ii) the radius of the intersection of the nubs and the general curvature of the capsulotomy (iii) the depth of the nubs (iv) the length of nubs (v) the width of the nubs (vi)  the arc of the nubs (vii) the arc of the intersection of the nubs and the general curvature of the capsulotomy  (viii) the sweep of the nubs and (ix)  the fillet of the nubs. This is interesting because while Applicant provides discussion in his specification for (iii), (viii) and (ix). Following, Applicant’s logic, if the next inventor comes along, barrows Applicant figures and specifically discusses (i)- (ii), (iv) - (vii) the examiner should not defend Applicant’s resulting patent in a similar effort as the examiner has done so here.

As another consideration concerning item (xi) fillet that merits discussion, Applicant’s discussion from the specification concerning “fillet” found in Applicant’s para. [0052]. 

“… and fillet (e.g. tightness) defined by the shape and distance of the cut or nub shape between arrows 2309” 

as well as at Applicant’s para [0056]

linear length between the alignment indicator’s apex and the capsular rim (i.e., the distance or length of the cut segment between arrows 2309).” [Emphasis added]

It is difficult to tell what Applicant meant to say about how “fillet” is determined from these conflicting  passages. In the first instance (para. [0052]), Applicant states that fillet is defined by the shape and distance of the cut. However applicant’s range for fillet is just a numerical value and provides no information about shape. Moreover from the passage at para. [0056] Applicant defines it as a linear length or the length between the cut segment ends shown at 2309. That seems to indicate that it is the distance between the arrows 2309 in their specification. This provides no information about the shape the curve, and as noted earlier, it could be just a straight line, including one forming sharp edges at the juncture with the circle. Even if Applicant had defined it as a curvilinear length, it would not specify a shape nor would it rule out a straight line.  If Applicant wishes to define the curves shown in their figures in their claims they need to specify the generally “s” shaped curve shown or invoke the “multiple” curves language that Zacharias uses to describe the same nub. . Either way the “fillet” measurement is the distance between the arrows and it would not define over Zacharias because his figures shown the same thing.  

At the top of page 11 of Applicant’s Brief, the Applicant discusses  the appropriateness of the examiner’s use of  drawings in light of MPEP 2125 (II) The case law cited in MPEP 2125 (II) and relied upon by Applicant (In re Wright, 569 F.2d 1124, 1127-28 193 USPQ 332, 335-36(CCPA) and Hockerson-Halberstadt, Inc v. Avia Group 

On page 12, Applicant argues that the examiner fails to establish inherency.  The examiner disagrees. The only inherency that the examiner relies upon are 1) that all nubs in the shape of Applicant’s and Zacharias nubs inherently have a value of depth, 

Concerning Applicant’s secondary considerations of obviousness, it is noted that Applicant does not discuss the shape of the nubs tested, the depth, sweep and fillet used or how they related to any showing of unexpected results. The examiner concludes that the only thing in Applicant specification that deals with how the capsular strength of 180 mN is maintained is found in para. [0057] wherein it is stated that “The cut’s filleting also decreases sharp edges, which minimizes stress focal points and helps preserve capsular strength”. Applicants discredit or ignore the same teachings in Zacharias wherein it is stated the nubs “following a pattern of smooth curves that prevents increased risk of capsule tears”. It is the same thing and predominately what is responsible for the preservation of capsular rim strength which the Applicant considers to be an unexpected result. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792